Exhibit 10.3

 
Option Grant under the
Enterprise Products 1998 Long-Term Incentive Plan
 
 
Date of Grant:
 
 
Name of Optionee:
 
 
Option Exercise Price per Common Unit:
 
 
Number of Options Granted
      (One Option equals the Right to
      Purchase One Common Unit):
 
 
Option Grant Number:
 
 

 
Enterprise Products Company (formerly EPCO, Inc.) (the “Company”) is pleased to
inform you that you have been granted options (the “Options”) under the
Enterprise Products 1998 Long-Term Incentive Plan (the “Plan”) to purchase units
representing limited partner interests (“Common Units”) of Enterprise Products
Partners L.P. (the “Partnership”) as follows:
 
1.         You are hereby granted the number of Options to acquire a Common Unit
set forth above, each such Option having the option exercise price set forth
above.
 
2.         The Options shall become fully vested (exercisable) on the earlier of
(i) the date that is four years after the Date of Grant set forth above (the
“Vesting Date”) and (ii) a Qualifying Termination (as defined below).
 
“Qualifying Termination” means
 
(a)           your status as an employee of the Company or any of the Company
Affiliates (as defined below) (collectively, the “Affiliated Group”) is
terminated due to your (i) death or (ii) receiving long-term disability benefits
under the applicable Affiliated Group member’s long-term disability plan,
provided such disability qualifies as a “disability” under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”); or
 
(b)           your employment with any Affiliated Group member is terminated due
to your retirement on or after (1) reaching age 62, (2) having 10 or more years
of credited service as an employee of one or more Affiliated Group member(s),
(3) executing a Retirement Agreement and Release (in such form as the Company
may approve from time to time) and (4) otherwise complying with any related
retirement policies of the Affiliated Group member in effect at the time of the
effective date of your retirement; or
 
(c)           your termination of employment by any Affiliated Group member (or
its successor) and each of its Affiliates within one year after a Change of
Control (as defined below) and (1) such termination of employment was initiated
by the Affiliated Group member (or its successor) other than upon or after the
occurrence of a Termination for Cause or (2) if such termination of employment
was initiated by you, is upon or after the occurrence of a Termination for Good
Reason; provided, however, that you terminate your employment with any
Affiliated Group member (or any successor) and its Affiliates within 120 days
following the date on which you have actual notice of the event that gives rise
to the Termination for Good Reason.
 
“Change of Control” means Duncan shall cease, directly or indirectly, to control
the General Partner (including for purposes of clarification, and without
limitation, by control that may be deemed to exist based on (i) the facts that
cause Duncan’s deemed control of the General Partner to exist as of the date of
this Agreement (which existing control is hereby recognized and agreed) or (ii)
Duncan’s direct or indirect power to exercise a controlling influence over
either the management or policies of the General Partner (as control and power
are construed and
 

 
1

--------------------------------------------------------------------------------

 

used under rules and regulations promulgated by the U.S. Securities and Exchange
Commission, including any presumptions used thereunder relating to control).
 
“Company Affiliate” means and includes (i) EPCO Holdings, Inc., (ii) Enterprise
Products GP, LLC, (iii) Enterprise Products OLPGP, Inc., (iv) Enterprise
Products Partners L.P. (“EPD”), (v) EPE Holdings LLC, (vi) Enterprise GP
Holdings L.P. (“EPE”), (vii) Enterprise Products Operating LLC, (viii) DEP
Holdings LLC, (ix) Duncan Energy Partners L.P. (“DEP”), (x) the respective
subsidiaries or affiliates of any of the foregoing entities, (xi) any other
entity (A) which is controlled, directly or indirectly, individually,
collectively or in any combination, by the Company or any of the foregoing
entities or (B) in which any of the Company or any of the foregoing entities has
a direct or indirect ownership interest, (xii) any other entity (a) which is
controlled, directly or indirectly, by the Estate of Dan L. Duncan, Deceased,
his spouse, his descendants or any trusts for any of their respective benefit,
individually, collectively or in any combination, or (b) in which any of them
has a direct or indirect ownership interest and (xiii) any predecessors,
subsidiaries, related entities, officers, directors, shareholders, parent
companies, agents, attorneys, employees, successors, or assigns of any of the
foregoing.
 
“Duncan” means, collectively, individually or any combination, Dan L. Duncan,
his wife, descendants, heirs and/or legatees and/or distributees of Dan L.
Duncan’s estate, and/or trusts (including, without limitation, one or more
voting trusts) established for the benefit of his wife, descendants, heirs
and/or legatees and/or distributees.
 
“Termination for Cause” means the occurrence of any of the following events:
 
(a)           the commission by you of a material act of willful misconduct
including, but not limited to, the willful violation of any material law, rule,
regulation of a governmental entity or cease and desist order applicable to you
or any Affiliated Group member (or its successor) (other than a law, rule or
regulation relating to a minor traffic violation or similar offense), or an act
which constitutes a breach by you of a fiduciary duty owed to any Affiliated
Group member (or its successor); or
 
(b)           the commission by you of an act of dishonesty relating to the
performance of your duties, habitual unexcused absence(s) from work, willful
failure to perform duties in any material respect (other than any such failure
resulting from your incapacity due to physical or mental illness or disability),
or gross negligence in the performance of duties resulting in material damage or
injury to any Affiliated Group member (or its successor), its reputation or
goodwill (provided, however, that in the event of your willful failure to
perform duties in any material respect, you shall be provided with written
notice of such event and shall be provided with a reasonable opportunity, in no
event more than 30 days, to cure such failure to perform your duties); or
 
(c)           any felony conviction of you or any conviction of you involving
dishonesty, fraud or breach of trust (other than for a minor traffic violation
or similar offense), whether or not in the line of duty.
 
“Termination for Good Reason” means any nonconsensual (a) material reduction in
your authority, duties or responsibilities; (b) reduction in your compensation
by more than 20 percent from the compensation (excluding Awards pursuant to the
Plan or other equity-based compensation) paid by any Affiliated Group member (or
its successor) during the completed fiscal year prior to the Change of Control;
or (c) change caused by any Affiliated Group member (or its successor) in your
office location of more than 50 miles from its location on the date of the
Change of Control.
 
3.         Subject to the further provisions of this Agreement and the Plan, the
Options, to the extent vested, may be exercised (in whole or in part or in two
or more successive parts) during your employment with the Company and the
Company Affiliates only during a calendar month during which the Partnership
either (a) pays a cash distribution to holders of its Common Units or (b) is
required to make adjustments to capital accounts upon the issuance of additional
Common Units (a “Qualified Month”) in the first (1st) calendar year following
the year in which the Vesting Date occurs (and the Option will expire at the end
of such year if it is not so exercised).  In the event your employment with the
Company and the Company Affiliates is terminated prior to the Vesting Date for
any reason other than a Qualifying Termination, the Options shall automatically
and immediately be forfeited and cancelled unexercised on the date of such
termination of employment. For purposes of this Option grant award, the
 

 
2

--------------------------------------------------------------------------------

 
 
term “year” shall mean a period comprised of 365 (or 366, as appropriate) days
beginning on a day of a calendar year and ending on the day immediately
preceding the corresponding day of the next calendar year. For example, if the
Date of Grant of an Option grant award is May 20, 2010, one year after the Date
of Grant would be May 20, 2011, the Vesting Date would be May 20, 2014 (assuming
no earlier Qualifying Termination) and the calendar year in which the Options
could be exercised (except as described in Sections 7 and 8 hereof) would be
2015.
 
4.         To the extent vested and subject to the procedures set forth in
Addendum No. 2, the Options may be exercised by submitting the “Options
Transaction Clearance Request and Tax Withholding Election” (“Transaction
Request”) with respect to such exercise which references the Option Grant Number
set forth above and the number of Options (or Common Units relating thereto)
which are being exercised. Such Transaction Request shall be delivered or mailed
to the Company at its corporate offices in Houston, Texas, as follows:
 
Mailing Address: Enterprise Products Company, P.O. Box 4324, Houston, Texas
77210-4324, Attention: Sr. Vice President, Human Resources.
 
Delivery Address: Enterprise Products Company, 1100 Louisiana, 10th Floor,
Houston, Texas 77002, Attention: Sr. Vice President, Human Resources
 
An election to exercise shall be made in accordance with Addendum No. 2 and
shall be irrevocable. If you are an employee of the Company or a Company
Affiliate and such exercise occurs other than in a Qualified Month, it shall be
deemed exercised in the next Qualified Month.
 
5.         No exercise shall be effective until you have made arrangements
acceptable to the Company and in accordance with the Plan to satisfy the
aggregate Exercise Price and all applicable tax withholding requirements of the
Company, if any, with respect to such exercise.
 
6.         None of the Options are transferable (by operation of law or
otherwise) by you, other than by will or the laws of descent and distribution.
If, in the event of your divorce, legal separation or other dissolution of your
marriage, your former spouse is awarded ownership of, or an interest in, all or
part of the Options granted hereby to you (the “Awarded Options”), (i) to the
extent the Awarded Options are not fully vested, the Awarded Options shall
automatically and immediately be forfeited and cancelled unexercised as of the
original date of the award thereof and (ii) to the extent the Awarded Options
are fully vested, the Company, in its sole discretion, may at any time
thereafter, during the period in which the Awarded Options are exercisable under
the terms of the domestic relations order providing for the assignment, cancel
the Awarded Options by delivering to such former spouse Common Units having an
aggregate Fair Market Value on the payment date equal to the excess of the
aggregate Fair Market Value of the Common Units subject to the Awarded Options
over their aggregate Exercise Price.
 
7.         In the event you terminate employment with the Company and the
Company Affiliates for any reason (which termination is a “separation from
service” under Section 409A of the Internal Revenue Code) other than a
Qualifying Termination, the Options, if fully vested, may be exercised by you
(or, in the event of your death, by the person to whom your rights shall pass by
will or the laws of the descent and distribution (“Beneficiary”)) only during
the Qualified Month next following your employment termination date.  If you
cease to be an “active, full-time employee”, as determined by the Company in its
sole discretion, without regard as to how your status is treated by the Company
for any of its other compensation or benefit plans or programs, you will be
deemed to have terminated employment with the Company and the Company Affiliates
for purposes of this Agreement.
 
8.         In the event of a Qualifying Termination or an “unforeseeable
emergency” (as defined in Section 409A) which is approved by the Company, the
vested portion of the Options may be exercised by you only during the Qualified
Month next following such event. Notwithstanding the above, in the event such
Qualifying Termination is due to your death, the vested portion of the Options
may be exercised by your Beneficiary only during the second Qualified Month next
following such event.
 
9.         Nothing in this Agreement or in the Plan shall confer any right on
you to continue employment with any member of the Affiliated Group or restrict
the Company or the Company Affiliates from terminating your
 

 
3

--------------------------------------------------------------------------------

 
 
employment at any time. Unless you have a separate written employment agreement
with an Affiliated Group member, you are, and shall continue to be, an “at will”
employee.
 
10.         Notwithstanding any other provision of this Agreement, the Options
shall not be exercisable, and neither the Company nor the Partnership shall be
obligated to deliver to you any Common Units, if counsel to the Company
determines such exercise or delivery, as the case may be, would violate any law
or regulation of any governmental authority or agreement between the Company or
the Partnership and any national securities exchange upon which the Common Units
are listed or any policy of the Company or any Company Affiliate.
 
11.         Notwithstanding any other provision of this Agreement, if you give
notice of exercise within a “quiet period,” as provided in Addendum No. 1
hereto, the timing of the delivery of Common Units pursuant to your exercise
shall be governed by the terms of Addendum No. 1. Further, neither the Company
nor the Partnership shall have any liability to you for any loss you may suffer
(whether by a decrease in the value of the Common Units, failure or inability to
receive Partnership distributions or otherwise) from any delay by the Company or
the Partnership in delivering to you Common Units in connection with the whole
or partial exercise by you of the Options.
 
12.         These Options are subject to the terms of the Plan, which is hereby
incorporated by reference as if set forth in its entirety herein, including,
without limitation, the ability of the Company, in its discretion, to accelerate
the termination of the Option and to amend your Option grant award without your
approval. In the event of a conflict between the terms of this Agreement and the
Plan, the Plan shall be the controlling document. Capitalized terms that are
used, but are not defined, in this Option grant award have the respective
meanings provided for in the Plan. The Plan, as in effect on the Date of Grant,
is attached hereto as Exhibit A.
                                                               

 
Enterprise Products Company
(formerly EPCO, Inc.)
 
 
 
 
     
Senior Vice President, Human Resources

 
                                                                        

 
4

--------------------------------------------------------------------------------

 
